The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/10/2020 has been entered.


DETAILED ACTION
Claims 1-24 are pending in the Claim Set filed 4/02/2019.
Claim 1 has been amended.
    Applicants elected species in the reply filed 9-19-2018 is as follows: A. Neutralizing composition: (i) maleic acid (carboxylic acid); (ii) monoethanolamine (monoalkonaolamine). B. neutralizing conditioner (i) maleic acid (carboxylic acid); (ii) monoethanolamine (monoalkonaolamine); (iii) behentrimonium methosulfate (surfactant); (iv) cetearyl alcohol (fatty compound); propylene glycol (water soluble solvent).
Herein, claims 1-24 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/01/2020, 12/01/2020, 12/01/2020, 12/01/2020, 1/18/2021, 4/09/2021 and 4/09/2020 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of claims 1-24 under pre-AIA  35 U.S.C. 103(a) are rejected as being unpatentable over Rautenberg-Groth et al (US20170119122, cited in IDS filed 8/13/2018, Cite No. AA*) [Rautenberg-Groth] in view of Mintel (GNPD Step 3 Conditioner, p.1-4, February, 2017; XP002783016, cited in IDS filed 8/13/2018, Cite No. CB) [Mintel] is withdrawn in favor of the New Grounds of Rejection as set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

(1) Determining the scope and contents of the prior art. 

(3) Resolving the level of ordinary skill in the pertinent art. 
(4) Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-24 under pre-AIA  35 U.S.C. 103(a) are rejected as being unpatentable over Rautenberg-Groth et al (US20170119122, cited in IDS filed 8/13/2018, Cite No. AA*) [Rautenberg-Groth] in view of Mintel (GNPD Step 3 Conditioner, p.1-4, February, 2017; XP002783016, cited in IDS filed 8/13/2018, Cite No. CB) [Mintel] and Albert et al (US 20130280199) [Albert]. 
Regarding claims 1-3, 5, 6, 8, 10 and 13-22,
Rautenberg-Groth teaches a method comprising applying a cosmetic agent (b) to the keratinic fibres; B2) leaving the cosmetic agent (b) to take effect for a period of from 2 to 60 minutes [0008-0010]; See entire document); wherein the agent is a neutralizing composition comprising 7.5 to 17.5% by weight maleic acid (elected species) and/or succinic acid (carboxylic acid), 5.0 to 15.0% by weight 2-aminoethan-1-ol (elected species), also called monoethanolamine (monoalkanol amine) and water, which reads on claim 1, parts A and B. Moreover, 7.5 to 17.5% by weight maleic acid and/or succinic acid that overlaps or lie inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Rautenberg-Groth teaches that the ratio by weight of carboxylic acid to monoalkanol amine lies at a value of from 1.0 to 5.0, preferably from 1.2 to 3.8, more preferably from 1.3 to 2.5, and very particularly preferably from 1.4 to 2.2 [0246]. Moreover, Rautenberg-Groth explicitly teaches that the cosmetic agent is rinsed with a conditioner [0047].
Rautenberg-Groth differs from the claims in that the document does not teach allowing a neutralizing conditioner to remain on the hair for about 5-30 minutes. 
However, Mentel and Albert, as a whole, cure the deficiency.
Mentel teaches a hair conditioner comprising maleic acid (elected species) (dicarboxylic acid), monoethanolamine (elected species) (e.g., C2-monolalkanolamine), behentrimonium methosulfate (elected species) (catioinic surfactant), ceterary 
Albert teaches a cosmetic compositions , preferably, leave-in conditioners, for treating keratin fibres such as hair, wherein the compositions are preferably leave-in conditioners (Abstract; [0389-0401]; See entire document), wherein rinsing out the conditioner comprises a leave-on time, which consists in applying an effective amount of conditioner to the hair and rinsing it out after a leave-on time, wherein the leave-on time of the conditioner is preferably between 1 minute and 10 minutes [0402-0406], wherein the leave-on overlaps with the claim limitation of about 5-30 minutes. Where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Thus, one of ordinary skill in the art would have been motivated to apply an effective amount of a hair condition, wherein the hair condition preferably comprises a leave-on time that includes applying the hair conditioner to the hair and then 
Regarding claim 4,
Rautenberg-Groth teaches a neutralizing composition comprising 7.5 to 17.5% by weight maleic acid and/or succinic acid (carboxylic acid), which overlaps with ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claim 7,
Rautenberg-Groth teaches a neutralizing composition comprising 2-aminoethan-1-ol (also called monoethanolamine).
Regarding claim 9,
Mentel teaches a neutralizing conditioner comprising monoethanolamine.
Regarding claims 11 and 12, 
Rautenberg-Groth teaches a neutralizing composition comprising about 85-98% water (See [0235-0241{, wherein the remaining water component would provide an amount of water that lies within the claimed percent amount. In the case where the 
Mentel teaches that the conditioner comprises aqua (water). It would have been within the purview of one of ordinary skill in art to optimize the amount of water to best achieve a desired result. 
Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Regarding claims 23 and 24, 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. Thus, the composition comprising the neutralizing composition and conditioner as taught by Rautenberg-Groth, Mentel and Albert, as a whole, that would provide a method of for treating chemically relaxed hair as instantly claimed. Therefore, it would be the natural result of the combination of the prior art elements to provide a method 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Rautenberg-Groth, Mentel and Albert, as a whole.

Response to Arguments
Applicants argue that the Office has failed to present a prima facie case of obviousness at least because the proffered combination of references fails to disclose or suggest the feature that the neutralizing conditioner is allowed to remain on the hair for about 5 to 30 minutes before rinsing, as featured in independent claim 1. RautenbergGroth discloses that a conditioner can be used as an aid to rinse out the neutralizing composition in combination with water. Thus, because the conditioner is used as a rinse with water, there is no disclosure of a leave-on time. To the extent that the Office relies on inherency for the disclosure of a leave-on time, inherency cannot be established by mere probabilities, and the Office has failed to produce any evidence that a leave-on time is necessarily disclosed by the "rinsing" step of RautenbergGroth, much less the featured leave-on time of about 5 to about 30 minutes. For at least this reason, the cited combination fails to disclose or suggest all of the features of the claims. 

Applicant’s arguments have been fully considered but they are not persuasive, because one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a hair conditioner as taught by Mentel would preferably be provided as a leave-on hair conditioner wherein the leave-on duration would be about 1-10 minutes in accordance with the teachings of Albert to best achieve a desired result.

Conclusions
No claim is allowed.


Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626